Thompson, J.
This was an indictment under section 5454 of the Revised Statutes of 1879, as amended by the act of March 31, 1885 (R. S. 1889, sec. 4588), *85against a dramshop-keeper for permitting a minor to play the game of pool in his dramshop without the-written consent of the parent of such minor. The case was, by consent, tried before the court without a jury. At the trial it was admitted that the defendant was a dramshop-keeper ; that the person named in the indictment was a fninor, and that he had been permitted by the defendant to play the game of pool in the defendant’s dramshop without the written consent of his father. But it was also admitted that he had the verbal consent of his father that he might so play. Upon this evidence the court adjudged the defendant guilty, sentenced him to pay a fine, and he prosecutes a writ of error to this court. He has assigned no errors in this court, nor has he filed a statement or brief, nor has the prosecuting attorney. We, therefore, proceed, under the mandate of the statute (R. S. 1889, sec. 4297) to render judgment upon the record before us. Our judgment is that the conviction be affirmed. The statute is very explicit. It requires that “ the written permission of the parent, master or guardian of such minor” be first had and obtained. The statute cannot be frittered away by substituting a verbal for a written permission. That would lead to endless disputes upon the question, whether the permission of the parent had been given. Criminal statutes are construed strictly in favor of the accused ; but they are nevertheless statutes of public policy, and the courts have no authority to set them aside where their terms are plain and direct. There is no equity in such statutes which enables the courts to deal with them in such a sense.
The judgment must be affirmed. It is so ordered.
All the judges concur.